ORDER
Petitioner in this case seeks a writ of certiorari to review a decision of an Administrative Adjudication Court appeals panel. The appeals panel has affirmed a hearing judge’s order sustaining a charge that petitioner had refused to submit to a chemical test in violation of G.L.1956 (1994 Reenactment) § 31-27-2.1, and petitioner challenges that ruling as erroneous in several respects. After carefully reviewing the petitioner’s contentions, we disagree.
The appeals panel in this case properly addressed all of the issues submitted to that tribunal. We are of the opinion that the circumstances in which police encountered petitioner at the scene of this accident established reasonable grounds for the officer’s belief that petitioner was the operator of the vehicle that had struck the pedestrians in this case, and that he had operated the vehicle while under the influence of alcohol. Further, under the circumstances of this case, Miranda warnings were not required prior to the administering of the field sobriety tests. Pennsylvania v. Bruder, 488 U.S. 9, 109 S.Ct. 205, 102 L.Ed.2d 172 (1988) per curiam. Finally, petitioner was adequately advised of the penalties he would incur if he refused to submit to a breathalyzer test.
Accordingly, the petition for writ of certio-rari is denied.
MURRAY, J., did not participate.